DETAILED ACTION
Foreign Priority
Acknowledgment is made of applicant' s claim for foreign priority based on an application EM 008274039-0001 filed 11/17/2020. It is noted, however, that applicant has not filed a certified copy of the Application as required by 37 CFR 1.55, but rather has filed a certified copy of the Registration.  In the case of a design application, the certified copy of the foreign application must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. 
Specification Objection - Claim
	The specification is objected to because the claim uses improper language. The claim states: 
“Claim:
The ornamental design for a tote bag as shown and described.
Application for overall protection for industrial design(s) as shown and described.” 
	37 C.F.R. 1.153 states that the claim shall be in formal terms to the ornamental design for the article (specifying name) as shown, or as shown and described. More than one claim is neither required nor permitted. Therefore, it is suggested that the erroneous text be cancelled and that the claim be amended to read:
-- Claim:
The ornamental design for a tote bag as shown and described. -- 
Rejection Under 35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and nonenabling because the drawings disclose features that have not been definitively described by the views provided. These views would not allow one skilled in the art to determine the exact configuration of the design, including shape, contours, features, and depths of elements, without resorting to conjecture. 
Specifically, FIG. 1.1 is missing the edge of the bag shown in FIG. 1.6.

    PNG
    media_image1.png
    681
    830
    media_image1.png
    Greyscale

The image above is included to demonstrate the 112(a) and (b) rejection.


The interior features are only visible in FIG. 1.6 and cannot be understood from this single view.
	

    PNG
    media_image2.png
    404
    752
    media_image2.png
    Greyscale

The image above is included to demonstrate the 112(a) and (b) rejection.

Additionally, the feature on FIG. 1.1 is inconsistent with FIG. 1.2.

    PNG
    media_image3.png
    514
    168
    media_image3.png
    Greyscale
                         
    PNG
    media_image4.png
    525
    226
    media_image4.png
    Greyscale

The image above is included to demonstrate the 112(a) and (b) rejection.

FIG. 1.2 shows the strap with a different height than the other FIGS.

    PNG
    media_image5.png
    584
    1420
    media_image5.png
    Greyscale

1.5
1.2
1.4
1.3
The image above is included to demonstrate the 112(a) and (b) rejection.

If new drawings are submitted in an attempt to overcome this rejection, care must be exercised to avoid the introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. The original drawing disclosure represents the claimed design. All features, elements, and lines as presented are the basis from which examination of the claim is conducted. It is critical that the original disclosure filed with the office be of the highest quality, and be the most accurate rendering of the claimed design as possible. The overall design as well as that of individual features must be rendered in such a way that no amount of conjecture is necessary in understanding the claim. New matter is anything (structure, features, elements) which was not apparent in the drawings as originally filed. It is possible for new matter to consist of the removal as well as the addition of structure, features or elements.
Conclusion
	The claim stands rejected under 35 U.S.C. § 112(a) and (b) as set forth above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER J RABIE whose telephone number is (571)272-9623. The examiner can normally be reached Monday - Friday, 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGE A BUGG can be reached on (571)272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN K RUDZINSKI/Primary Examiner, Art Unit 2911                                                                                                                                                                                                        
/AJR/
Examiner, Art Unit 2911